Citation Nr: 0718932	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  99-10 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for sacral decubitus 
ulcers, claimed as secondary to a service-connected 
gastrointestinal disability.  

2.  Entitlement to service connection for a diverting 
colostomy, claimed as secondary to a service-connected 
gastrointestinal disability.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1968 to March 
1970.  He served in Vietnam and was awarded two Purple 
Hearts.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from March 1998 and March 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in St. Louis, Missouri (the RO).

Procedural history

The veteran was initially granted service connection for a 
"digestive condition, to include stomach ulcer with partial 
removal of the large stomach and large intestine, and 
colitis" in a January 1997 rating decision.  A 40 percent 
rating was assigned.

The veteran initiated a claim for service connection for a 
diverting colostomy, claimed as secondary to his service-
connected gastrointestinal disability in July 1997.  A March 
1998 rating decision denied the claim, and he appealed.  

In September 2001, while the service-connection claim for a 
diverting colostomy was pending, the veteran filed a claim 
for service connection for sacral decubitus ulcers (claimed 
as a "tailbone infection").  As with the colostomy, the 
veteran claimed that such condition was the product of his 
service-connected gastrointestinal disability.  The RO denied 
the claim in a March 2003 rating decision which the veteran 
also appealed.

The Board remanded the case in February 2005 for the purpose 
of ensuring compliance with the notice provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) and obtaining a 
VA medical opinion.  After the additional development 
requested by the Board was accomplished, the VA Appeals 
Management Center (AMC) denied each of the veteran's claims 
in a July 2006 supplemental statement of the case (SSOC).  

The Board thereafter requested an opinion from an independent 
medical expert (IME) in April 2007.  See 38 U.S.C.A. § 7109 
(West 2002).  An IME opinion has been obtained by the Board 
and will be discussed at length below.  


FINDINGS OF FACT

1.  The competent medical evidence of record demonstrates 
that the veteran's sacral decubitus ulcers were the result of 
an extended hospitalization for his service-connected 
gastrointestinal disability.

2.  The competent medical evidence of record demonstrates 
that the veteran's diverting colostomy is the result of his 
sacral decubitus ulcers, and thus is also due to his service-
connected gastrointestinal disability.


CONCLUSIONS OF LAW

1.  Service connection for sacral decubitus ulcers is 
warranted.  38 C.F.R. § 3.310 (2006).

2.  Service connection for a diverting colostomy is 
warranted.  38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issues on appeal.  

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.

VCAA notice letters were sent to the veteran regarding his 
service connection claims in April 2003, September 2004, and 
February 2005.  The Board need not, however, discuss the 
sufficiency of any of these notice letters or VA's 
development of the claims in light of the fact that the Board 
is granting each claim.  Thus, any potential error on the 
part of VA in complying with the provisions of the VCAA has 
essentially been rendered moot by the Board's grant of the 
benefits sought on appeal.

The Board does note in passing, however, that the veteran has 
not been provided notice regarding degree of disability and 
effective date as required by the recent decision of the 
United States Court of Appeals for Veterans Claims in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  As discussed below, 
the Board is granting the veteran's service-connection claims 
for both sacral decubitus ulcers and a diverting colostomy.  
It is not the Board's responsibility to assign a disability 
rating or an effective date in the first instance.  The Board 
is confident that prior to its assignment of an initial 
disability rating and/or effective date, the RO will provide 
the veteran and his representative with appropriate notice 
under Dingess.

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

Pertinent Law and Regulations

Secondary service connection

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310 (2006).  See Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  

With respect to secondary service connection, there must be 
(1) medical evidence of a current disability; (2) evidence of 
a service-connected disability; and (3) medical nexus 
evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

Factual Background

In August 1977, several years after service, the veteran 
sustained a gunshot wound which resulted in severe spinal cord 
injury and paraplegia.  During follow-up treatment for the 
gunshot wound in late 1977 and 1978, the veteran developed a 
large decubitus ulcer on his right heel with a smaller one on the 
left.  Although not specifically described as a decubitus ulcer, 
the veteran was also noted to have "a very small superficial 
sacral skin abrasion."  

Each skin abnormality was successfully treated at that time, and 
throughout the remainder of the 1970s, 1980s, and early 1990s, 
the veteran's skin was variously described as "healthy" or "in 
good condition" with no sores or open areas.  No recurrence of 
the prior decubitus ulcers was noted.

The veteran subsequently underwent a partial gastrectomy at a 
private hospital in January 1993 after an evaluation for anemia 
revealed a "[g]iant gastric ulcer with gastroenteric fistula."  
Treatment notes related to this procedure do not note the 
development of a decubitus ulcer or other skin abnormality at 
that time.

The veteran was subsequently admitted to a different private 
hospital in November 1995 after another stomach perforation was 
detected at the site of his prior abdominal surgery.  At the time 
of admission, the veteran was diagnosed with septic shock 
syndrome with acidosis and peripheral cyanosis.  Surgery was 
again performed, which included "oversewing of [the] perforated 
[gastric] ulcer with omental patch, insertion of jejunostomy, and 
insertion of [a] central venous line."  Shortly after admission, 
the veteran also developed Adult Respiratory Distress Syndrome 
(ARDS) which required him to be on a ventilator for several 
weeks.  The veteran developed a Stage IV sacral decubitus ulcer 
during his hospitalization, which was initially treated with 
antibiotic therapy and topical wound care but eventually 
necessitated flap repair surgery in January 1996.  Following this 
procedure, follow-up care was provided at a skilled nursing 
facility from which the veteran was discharged in March 1996.

The medical record is thereafter silent regarding a sacral 
decubitus ulcer until June 1997, at which time the veteran was 
hospitalized specifically for this condition.  An August 1997 CT 
scan also revealed findings suggestive of osteomyelitis of the 
sacrum and coccygeal tip with abscess formation behind the 
sacrum.  Antibiotic treatment was again initiated, but plastic 
surgery to debride and close the wound was suggested.  Before 
this procedure could be performed, however, the veteran underwent 
a diverting colostomy, which was performed in effort to divert 
stool away from the area of the decubitus ulcer (adjacent to the 
anus).  Although treatment records indicate that the colostomy 
was initially meant to be a temporary measure designed to 
facilitate wound care, the veteran's physicians eventually 
decided that such should remain in place permanently.  

The veteran was again treated for a "right perirectal wound" in 
2001 with flap surgery.  He subsequently developed a sore over 
the left ischium and had an additional flap surgery in March 
2002.  Postoperatively, however, the sore broke open again 
requiring incision and drainage" in August 2002.  Yet another 
flap surgery with full thickness skin graft was performed 
November 2002, with postoperative inpatient care continuing 
through March 2003.

Several medical opinions have been obtained throughout the course 
of the appeal which nominally address the etiology of the 
veteran's sacral decubitus ulcer and colostomy.  Dr. J.M., one of 
the veteran's VA physicians, opined in a November 1998 letter 
that the veteran's colostomy surgery "was not necessitated for 
treatment of a pressure sore, nor due to him being paralyzed."  
An alternative etiology was not offered.  Interestingly, the same 
physician submitted a statement in March 2003 opining that the 
veteran's colostomy was "done to assist sore care," and that 
the sores themselves were secondary to the veteran's nonservice-
connected spinal cord injury.  

A review of the veteran's file was also carried out by a VA 
physician in September 2004 to address the issue of whether the 
veteran's 1997 decubitus ulcer was part of the same ongoing 
disease process as that which developed during treatment for the 
veteran's service-connected gastric ulcer in 1995-96.  The 
examiner, however, was unable to provide an answer to the 
question, noting that it was "impossible to express an opinion 
as to the likelihood of the 1997 decubitus ulcer being the same 
continuous ulcer formed in 1995, vs. being a separate distinct 
recurrent ulceration, without resorting to some degree of 
speculation."

A VA physician reviewing the file in August 2005, however, opined 
that the decubitus ulcer which resulted from complications of the 
1995 gastric ulcer had healed, and that the decubitus ulcer which 
necessitated a colostomy in 1997 was a separate disease entity 
brought about by the veteran's nonservice-connected spinal cord 
injury and related paraplegia.  

For his part, the IME concluded that the veteran's sacral 
decubitus ulcers are a direct result of his extended 1995 
hospitalization for his service-connected gastrointestinal 
disability.  The IME explained that the veteran's gastric 
ulcer resulted in sepsis, a severely compromised state, 
prolonged use of a mechanical ventilator, and immobility.  
Such circumstances led to "high catabolic stress" which in 
turn caused the outbreak of a sacral decubitus ulcer.  The 
IME went on to explain that even though the decubitus ulcer 
was successfully treated, "the resultant flap repair was not 
as 'healthy' as the veteran's native tissue prior to ulcer 
development" and that later decubitus ulcers were "from the 
[veteran's] remaining tissue not being as healthy as it was 
prior to ulcer development in 1995."  Thus, the IME reasoned 
that the "November 1995 decubitus ulcer was a setup for the 
progressive decubitus ulcerations that proceeded in later 
years."  

The IME further concluded that the skin abnormalities noted 
in the late 1970s represented a separate and distinct disease 
entity than those which began in 1995 and that there was a 
complete healing between the two episodes.  While the former 
were unrelated to the veteran's service-connected 
gastrointestinal condition, the IME determined that the 
latter were a direct result of the 1995 hospitalization.  
The IME also remarked that the veteran's nonservice-connected 
paraplegia was unrelated to his subsequent development of 
decubitus ulcers and explained that decubitus ulcers can 
develop in both neurologically normal and paralyzed patients 
alike.  Again, the IME stressed that the veteran's recurrent 
sacral decubitus ulcers had their genesis in his 
hospitalization for his service-connected gastrointestinal 
condition in 1995.

1.  Entitlement to service connection for sacral decubitus 
ulcers.  

The veteran essentially contends that his recurrent sacral 
decubitus ulcers are the product of his November 1995 
hospitalization for his service-connected gastrointestinal 
condition.  He therefore maintains that service connection 
for the decubitus ulcers should be granted secondary to the 
already service-connected gastrointestinal condition.  

The veteran has not in connection with the instant appeal 
contended that his sacral decubitus ulcers are directly 
related to his military service.  The Board will accordingly 
address the matter of secondary service connection only.  In 
any event, the veteran's service medical records are 
completely negative for any complaint, treatment, or 
diagnosis of a decubitus ulcer.

Analysis

As noted above, secondary service connection requires that 
three elements be established: (1) medical evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) a nexus between (1) and (2).  See Wallin, 
supra.

The medical record reflects regular treatment for recurrent 
sacral decubitus ulcers.  The first Wallin element has 
therefore been satisfied.  The veteran has also been service 
connected for multiple gastrointestinal disabilities, thereby 
satisfying the second Wallin element.

The key question in this case is therefore the final Wallin 
element, medical nexus.  There are of record several 
competent medical opinions which address the etiology of the 
veteran's decubitus ulcers.  As explained above, Dr. J.M. and 
the August 2005 VA reviewer determined that the veteran's 
sacral decubitus ulcers were unrelated to his 1995 
hospitalization for his service-connected gastrointestinal 
disability.  The IME, however, arrived at the opposite 
conclusion.  

The September 2004 VA examiner concluded that he could not 
address the etiology of the veteran's sacral decubitus ulcers 
without resorting to some degree of speculation.  As such, 
his statements are of little probative value.  Cf. Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) [holding that medical evidence which is 
speculative, general or inconclusive in nature cannot support 
a claim].

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all medical 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).  While the Board may appropriately favor the 
opinion of one competent medical authority over another, it 
must weigh all medical evidence keeping in mind the command 
of Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), that the 
benefit of the doubt in resolving such issues shall be given 
to the veteran.

After reviewing the entirety of the medical evidence of 
record, the Board finds the positive nexus opinion of the IME 
to be more probative than the negative nexus opinions 
rendered by the August 2005 VA reviewer and Dr. J.M.  The 
latter two opinions suffer from a number of flaws which the 
Board will highlight.  

Both the August 2005 VA reviewer and Dr. J.M. concluded that 
the veteran's sacral decubitus ulcers were the product of his 
nonservice-connected paraplegia, as opposed to his extended 
1995 hospitalization for his service-connected 
gastrointestinal disability.  Neither opinion, however, 
includes any explanation or underlying rationale for this 
conclusion.  Such is particularly troubling in this case 
given the veteran's relevant medical history.  Most notably, 
the veteran's spinal cord injury occurred in 1977.  Yet with 
the exception of heel ulcers and a minor skin abnormality in 
the sacral area shortly following the initial injury, no skin 
ulceration or breakdown was noted until after the veteran was 
hospitalized in 1995 for his service-connected 
gastrointestinal disability.  Neither the August 2005 VA 
reviewer nor Dr. J.M. accounted for the long gap in 
symptomatology between the initial spinal cord injury and the 
later onset of recurrent sacral decubitus ulcers.  

Moreover, neither physician adequately explained their 
findings in light of the contemporaneous medical evidence 
which shows onset of sacral decubitus ulcers coincident with 
the initial 1995 hospitalization (with recurrence at regular 
intervals thereafter).  As such, both opinions are entitled 
to little weight of probative value.  See generally 
Hernandez- Toyens v. West, 11 Vet. App. 379, 382 (1998) 
[observing that whether the physician provides the basis for 
his/her opinion goes to the weight or credibility of the 
evidence]; see also Bloom v. West, 12 Vet. App. 185, 187 
(1999) [the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."].

In an addendum to his earlier opinion, the August 2005 VA 
reviewer further suggested that the decubitus ulcer which 
developed in 1997 was not causally related to that which 
began during the 1995 hospitalization because each occurred 
in different locations, namely over the coccyx versus over 
the sacrum.  The Board notes, however, that there appears to 
be little support for this conclusion in the contemporaneous 
treatment records.  The veteran's decubitus ulcer is 
variously described to be "over the coccyx," in "the 
sacral area", "in the perirectal area," and "above the 
anus."  Each location appears to cover roughly the same 
general anatomical region.  It therefore does not appear that 
the veteran's subsequent decubitus ulcers were in a markedly 
different location than his initial ulcer1995.  The Board 
also notes that the veteran's ulcer was routinely described 
as quite large, therefore leaving open the possibility that 
such may have covered several adjacent anatomical areas.  As 
such, the limited discussion provided by the addendum does 
little to expound on the conclusory, ill-explained August 
2005 opinion.

The Board also notes that to the extent that the VA 
reviewer's August 2005 opinion or its addendum suggests that 
the sacral decubitus ulcer which began in 1995 was unrelated 
to those which developed thereafter, such fails to take into 
account the extensive medical treatise evidence provided by 
the veteran and his representative which suggests that 
recurrence rates for decubitus ulcers are approximately 
90 percent after the initial episode has resolved.  For this 
additional reason, the opinion is of little probative value.

The Board also notes that Dr. J.M.'s two opinions lack 
consistency.  While that physician's November 1998 letter 
concluded that the veteran's colostomy surgery "was not 
necessitated for treatment of a pressure sore, nor due to him 
being paralyzed," the same physician submitted a statement 
in March 2003 opining that the veteran's colostomy was "done 
to assist sore care."  While these divergent statements 
concern the impetus for the veteran's colostomy as opposed to 
the etiology of his sacral decubitus ulcer, their 
contradictory nature casts real doubt on the remainder Dr. 
J.M.'s statements to the affect that the veteran's decubitus 
ulcers were the result of his spinal cord injury - 
particularly given the lack of any explanation provided to 
account for the same.  See Hernandez-Toyens, supra.  

The Board is also troubled by Dr. J.M.'s statement to the 
affect that the colostomy was not performed to treat pressure 
sores.  Such is inconsistent not only with the 
contemporaneous treatment records (and Dr. J.M.'s own 
subsequent opinion), but also with the statements of 
virtually every other physician who has reviewed the 
veteran's medical history (which reflects that the colostomy 
was put in place to divert stool away from the ulcers and 
promote healing).  Dr. J.M.'s unexplained, inconsistent, and 
unsupported statements regarding the veteran's colostomy 
further imperil his equally unexplained and conclusory one-
sentence opinion to the affect that the veteran's spinal cord 
injury caused his decubitus ulcer.  

Unlike the opinions of Dr. J.M. and the August 2005 VA 
reviewer, the IME opinion included a cogent explanation for 
all conclusions and made extensive reference to the pertinent 
medical history.  The IME's opinion also appears to be 
consistent with the contemporaneous treatment records which 
demonstrate that the veteran did not experience sacral 
decubitus ulcers for nearly 20 years following his spinal 
cord injury, but instead developed recurrent attacks 
coincident with an extended hospitalization for his gastric 
condition in 1995.  Moreover, the IME's conclusion that the 
veteran's initial 1995 ulcer caused permanent skin damage 
which led to subsequent ulceration is congruent with the 
medical treatise evidence submitted by the veteran which 
notes that recurrence rates of decubitus ulcers in the same 
anatomical region are as high as 90 percent.  

Because the IME's opinion is well-reasoned, thoroughly 
explained, and consistent with the contemporaneous treatment 
records and medical treatise evidence, the Board finds it 
more probative than the opinions of Dr. J.M. and the August 
2005 VA reviewer.  

Accordingly, the final Wallin element has been satisfied and 
service connection for recurrent sacral decubitus ulcers is 
warranted as secondary to the veteran's service-connected 
gastrointestinal disability.  

2.  Entitlement to service connection for a diverting 
colostomy.

The veteran also seeks service connection for a diverting 
colostomy.  He essentially contends that such was 
necessitated by his sacral decubitus ulcers which in turn 
were caused by hospitalization for his service-connected 
gastrointestinal disability.  As with his service-connection 
claim for sacral decubitus ulcers, the veteran has not 
contended that his colostomy is directly related to service.  
The Board's discussion below will therefore be limited to the 
matter of secondary service connection.

As outlined above, the veteran had a diverting colostomy 
placed in 1997, thereby satisfying the first Wallin element.  
The second Wallin element has also been satisfied by the 
Board's grant of service connection for recurrent sacral 
decubitus ulcers.  

Moreover, as outlined above, the medical record makes 
abundantly clear that the veteran's colostomy was placed 
specifically to divert stool away from his decubitus ulcers 
and facilitate the healing process.  The only medical opinion 
of record suggesting a different purpose for the colostomy 
was that of Dr. J.M.  The Board has already discussed above 
why that physician's opinion is entitled to no weight of 
probative value.  Such discussion will not be repeated here.  

Because the medical record demonstrates that the veteran's 
colostomy was placed to treat his service-connected sacral 
decubitus ulcer, the third Wallin element has therefore also 
been satisfied.  Service connection for a diverting colostomy 
is warranted, and the benefit sought on appeal is accordingly 
granted.


ORDER

Service connection for sacral decubitus ulcers is granted.

Service connection for a diverting colostomy is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


